Citation Nr: 0631412	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  04-25 667	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel






INTRODUCTION

The veteran served on active duty from September 1948 to 
August 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  The veteran's disagreement with the RO's 
denial of service connection for tinnitus led to this appeal.  

Review of the record shows that in a rating decision dated in 
October 2002 the RO in Cleveland, Ohio, denied service 
connection for hearing loss and also denied service 
connection for a dental condition for compensation purposes.  
The veteran disagreed with those determinations, and the 
Buffalo RO addressed the dental condition claim in a 
statement of the case dated in April 2004.  There is no 
indication in the record that the veteran has filed a 
substantive appeal in response to the statement of the case, 
and the claim for service connection for a dental condition 
for compensation purposes is not before the Board.  See 
Archbold v. Brown, 9 Vet. App. 124 (1996) (a notice of 
disagreement initiates appellate review in VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of substantive appeal 
after statement of the case is issued).  

In addition, in a rating decision dated in April 2004, the 
Buffalo RO granted service connection for bilateral hearing 
loss with a noncompensable rating effective from the date of 
receipt of the veteran's claim in May 2002.  As the veteran 
has not filed a notice of disagreement with the disability 
rating or with the effective date, those issues are not 
before the Board.  Id.; see Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  




FINDING OF FACT

The veteran's tinnitus is causally linked to in-service 
acoustic trauma.  


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. § 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006)


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial matters

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (in pertinent part now codified 
as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & West 
Supp. 2005); see 38 C.F.R. § 3.159 (2006)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Without 
deciding whether the notice and development requirements of 
VCAA have been satisfied in the present case, it is the 
Board's conclusion that the new law does not preclude the 
Board from adjudicating the veteran's claim.  This is so 
because the Board is taking action favorable to the veteran 
by granting service connection for tinnitus, and a decision 
at this point poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board acknowledges that VCAA notice requirements apply to 
all elements of a service connection claim, including the 
degree of disability and effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In the present appeal, VA did not provide the veteran with 
notice of the type of specific evidence necessary to 
establish a disability rating or effective date.  There is, 
however, no indication that any such notice deficiency 
reasonably affects the outcome of this case, and the Board 
finds that any such failure was harmless error.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds 
444 F.3d 1328 (Fed. Cir. 2006).  The RO will address any 
notice defect regarding a disability rating and effective 
date when effectuating the award.  

Background and analysis

The veteran contends that service connection is warranted for 
his tinnitus on the basis that it is causally related to 
noise exposure in service.  In general, service connection 
will be granted for disability resulting from injury or 
disease incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

The veteran's service medical records show no tinnitus.  His 
service personnel records do, however, confirm that following 
initial military training he was an anti-aircraft artillery 
gunner throughout the remainder of his approximately four 
years of service in the U.S. Marine Corps.  The Board thus 
finds there can be no dispute that the veteran was exposed to 
excessive noise or acoustic trauma during service.  There is 
ample medical evidence of a current diagnosis of tinnitus.  
The appeal of this issue therefore turns on the question of 
whether the evidence supports a causal relationship between 
the veteran's tinnitus and service.  

There is competent evidence that weighs both in favor and 
against the claimed nexus.  At a VA audiology examination in 
March 2004, the veteran reported the presence of bilateral, 
constant tinnitus that began approximately 20 years earlier, 
and he described the ringing as high-pitched with fluctuating 
volume.  It was noted that the veteran's biological father 
was hard-of-hearing at an older age.  Audiometric testing 
showed severe sensorineural hearing loss in the right ear and 
moderate sensorineural hearing in the left ear.  The 
audiologist concluded that it is at least as likely as not 
that the veteran's bilateral hearing los was due to military 
noise exposure, but she also concluded that it is not at 
least as likely as not that the veteran's tinnitus is a 
result of military noise exposure.  She stated that her 
rationale for the latter opinion was:  the veteran had 
tremendous difficulty providing the characteristics of his 
tinnitus as well as a general time frame for its onset; he 
eventually reported an onset of 20 years ago, which would 
be 32 years after military discharge; the veteran worked on 
noisy construction sites without hearing protection for many 
years after service, which would be the more likely cause of 
tinnitus; and he did not seek medical attention or 
documentation of hearing loss or tinnitus until 1992.  

The Board notes, however, that when he filed his original 
claim for service connection for hearing loss in May 2002, 
the veteran stated that he had been evaluated for hearing 
loss in college in 1956.  In addition, in a January 2003 
letter, a private otolaryngologist noted that the veteran had 
a history of having been in the Marine Corps in the anti-
aircraft artillery at which point he began to develop hearing 
loss and tinnitus.  In addition, in a written statement, 
received from the veteran in July 2003, he repeated that 
ringing in his ears and hearing loss had bothered him since 
his time serving in the anti-aircraft artillery and with 
extensive firing of other weapons while he was in the Marine 
Corps.  He also stated that while he was in college in the 
1950s, he had a physical exam for the track team at which 
time he was advised that his hearing was bad; he also 
described his post-college work as an engineer, which was 
primarily office work but with visits to construction sites.  

Medical evidence that supports the claim comes from the 
report of an examination for ear diseases that was conducted 
by a VA otolaryngologist in March 2004.  At that examination, 
the veteran reported the presence of bilateral, constant 
tinnitus, which he said he first noticed after or during 
military service, but was only aware of it at night, during 
quiet.  The veteran reported it had since increased in 
frequency and intensity.  He described high-pitched ringing 
with fluctuating volume.  He reported that his biological 
father was hard-of-hearing at an older age.  After review of 
the claims file, review of current audiology test results, 
and examination of the veteran, the assessment was bilateral 
sensorineural hearing loss and bilateral tinnitus, secondary 
to bilateral sensorineural hearing loss.  The physician 
stated that it is at least as likely as not that the 
veteran's hearing loss, at least in part, is due to military 
noise exposure, and he also stated that it is at least as 
likely as not that the veteran's tinnitus is a result of 
military noise exposure.  The physician noted that while the 
date of onset of the tinnitus was uncertain, the veteran 
believed he had had it since military service although it had 
become more bothersome of late.  The physician noted that 
tinnitus is a common concomitant of noise-induced 
sensorineural hearing loss.  

As both the VA audiologist and otolaryngologist interviewed 
and examined the veteran and reviewed the record, the medical 
evidence for and against the claim is in relative balance as 
to whether there is a causal relationship between the 
veteran's tinnitus and service.  Under such circumstances, 
with application of 38 U.S.C.A. § 5107(b) and 38 C.F.R. 
§ 3.102, all reasonable doubt is to be resolved in favor of 
the veteran, and the Board finds that the veteran's tinnitus 
is causally linked to in-service acoustic trauma.  The Board 
therefore concludes that service connection for tinnitus is 
warranted.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  


ORDER

Service connection for tinnitus is granted.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


